The bond sued on was executed to the plaintiff by one J. J. Martin, as Chairman of the County Court of Stokes, as principal, and the defendants as sureties, 10 June, 1862, for the payment of $3,050, one day after date.
The evidence showed that in June and July, 1861, the county of Stokes, through its County Court, subscribed $10,000 for the purpose of equipping its first four companies raised for the Confederate service, and borrowed the amount from the Branch Bank of Cape Fear, at Salem.  The bond in controversy was given for money borrowed of the plaintiff, under an order of the County Court, at its June Term, 1862, to pay off one of the notes given to the bank. There was                               (113) evidence that the plaintiff had knowledge of the object for which the money was borrowed of him, and that the bank debt was contracted for the purpose above stated. The plaintiff offered evidence that he had no such knowledge, but that he loaned the money merely as an investment.
Issues were submitted to the jury, as to the consideration of the bond, etc. His Honor charged, that the plaintiff was entitled to recover, whether he had knowledge of the purpose for which the money was borrowed, and the consideration of the notes to the bank, or not. Defendants excepted.
Verdict and judgment for plaintiff, and appeal by the defendants.
In the frequent decisions which we have made, to                  (114) the effect that we will not enforce contracts which were in aid of the rebellion, we are not to be understood as approving of, or aiding the party who attempts to evade his undertaking with his particepscriminis. Nor would we be understood as being favorably impressed *Page 84 
by the complacency with which their defences are frequently made, as if they supposed that, whatever crime there might be in a breach of public
faith, it is abundantly atoned for by a breach of private faith. But, looking beyond these questions of casuistry, our position is, that, sitting as a Court, we can not enforce compliance with a transaction, which had for its end and aim the destruction of the Government, whose Constitution and laws we have to administer.
The facts in this case are, that the county had contracted a debt to equip soldiers in the Confederate service, and then contracted this debt to pay that off. The first transaction was clearly in aid of the rebellion, and, for that reason, illegal. But how did it aid the rebellion to pay that debt off? The mischief had been done, and the money borrowed of the plaintiff put not a soldier in the field. It was argued that it kept up the credit of the country and, in that way, aided the rebellion. How did it keep up the credit of the county to make one debt to pay another? The argument is a refinement, and the illegality is too remote.
The same question was before us at last term. Kingsbury v. Suit,66 N.C. 601.
PER CURIAM.                                          No Error.
Cited: Davis v. Com'rs, 72 N.C. 443; S. c., 74 N.C. 375; Electrovav. Ins. Co., 156 N.C. 236.
(115)